STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
JAMES C. SHUFF,                                                                  July 11, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1481	 (BOR Appeal No. 2045713)
                    (Claim No. 2007212451)

HUNTINGTON ALLOYS CORPORATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner James C. Shuff, by Edwin H. Pancake, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Huntington Alloys Corporation, by
Steven K. Wellman, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated September 30, 2011, in
which the Board affirmed a February 25, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s April 4, 2010,
decision denying authorization for Hyalgan injections. The Court has carefully reviewed the
records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Shuff was injured by twisting his knee while operating a forklift when working for
Huntington Alloys Corporation. The claim was held compensable for sprain/strain of the left
knee/leg. The Office of Judges affirmed the claims administrator’s decision and held that Mr.
Shuff was not entitled to Hyalgan injections because the injections are not a reasonably required
medical treatment for the injuries sustained on August 10, 2006. On appeal, Mr. Shuff disagrees
and asserts that the Hyalgan injections are clearly reasonably required to treat his condition and
should be authorized. Huntington Alloys Corporation maintains that the Board of Review and
Office of Judges’ Orders were consistent with the evidence of record because Mr. Shuff has
reached maximum medical improvement.
                                                1
        The Office of Judges concluded that Hyalgan injections for the left knee were not
reasonably required medical treatment. It found there had been a passage of time in this case
since Mr. Shuff’s surgery and a finding of maximum medical improvement by Dr. Bachwitt. The
Office of Judges determined that Mr. Shuff’s evidence contained nothing but unexplained
authorization requests for Hyalgan injections by Dr. Tao, and determined that Dr. Tao’s office
notes should have been accompanied by a narrative explaining his reasoning for his
recommendation. Ultimately, the Office of Judges held that based on the weight of the evidence,
the claims administrator’s decision is supported by the evidence of record and affirmed the
denial of the requested Hyalgan injections. The Board of Review reached the same reasoned
conclusions in its decision of September 30, 2011. We agree with the reasoning and conclusions
of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: July 11, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum




                                                2